17 F.3d 396
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel T. SIGO, Petitioner-Appellant,v.James BLODGETT, et al., Respondents-Appellees.
No. 93-35255.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1994.*Decided Feb. 11, 1994.

Before:  WRIGHT, REAVLEY,** and LEAVY, Circuit Judges.


1
MEMORANDUM***


2
Daniel T. Sigo complains of his custody in the prison of the State of Washington.  Prior to obtaining habeas review by a federal court, he must pursue his claims for relief in the highest court of the State.  He has not done so, and the State opposes federal court review until he does.  The district court dismissed the federal case without prejudice to the claims being refiled after the required suit in State court.  That was the proper thing for the district court to do and we affirm it.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3